In addition to the grounds urged in the case of State ex rel. Sanchez, Dist. Atty., et al. v. Millard W. Dixon, 4 So.2d 591, and the reasons given in the opinion in that case, this day handed down, an additional ground, stated in the opinion in the other case, is urged in the alternative in this case. The conclusion reached by the majority in the other cases renders it unnecessary to pass on the alternative and additional ground urged in this case. However, in order to clarify the matter, we may state that, in our opinion, as Ward 9, from which this defendant was appointed, contains less than 10,000 inhabitants, under the provisions of Section 2 of Act 12 Extra Sess. of 1940, the ward is not entitled to an additional police juror. To entitle the ward to its first additional police juror, the ward must have a population of 10,000 or more; for *West Page 602 
the second additional police juror, a population of not less than 17,500 etc.
For these reasons, and for the reasons given in the case of State ex. rel. Sanchez, Dist. Atty., et al. v. Millard W. Dixon,4 So.2d 591, this day decided, it is ordered that the judgment herein appealed from be and the same is hereby affirmed at the cost of appellant in both courts.
DORE, J., concurs.